 In the Matter of COLUMBIARIVERPACKERsAssocIATloN, INC.andINTERNATIONAL UNION OF OPERATINGENGINEERS,LOCAL UNIONNo.87, AFFILIATED WITH THE AFLCase No. R-5768.-Decided September 10, 191,3Mr. James L. Cellars,of Astoria, Oreg., for the Company.Mr. J. W. MacClements,of Portland, Oreg., for the OperatingEngineers.Mr. Henry B. Niernela,of Astoria, Oreg., for the CIO.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by International Union of OperatingEngineers, Local Union No. 87, affiliated with the AFL, herein calledthe OperatingEngineers,allegingthat a questionaffecting commercehad arisen concerning the representation of employees of ColumbiaRiver Packers Association, Inc., Astoria, Oregon, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before John E. Hedrick, TrialExaminer.Said hearing was held at Astoria, Oregon, on July 27,1943.The Company, the Operating Engineers, and Columbia RiverFishermen's Protective Union, CIO, herein called the CIO appeared,participated, and were afforded full opportunity to be heard,to exam-ine andcross-examinewitnesses, and to introduce evidence bearingon theissues.The Company objected to the jurisdiction of the Boardon the, ground that there was a contract in effect for more than 3months prior to the filing of the petition without a complaint havingbeen filed, contending that the Board may not conduct representationproceedings under such circumstances because of recent legislation bythe Congress of the United States.We find this contention to bewithout merit.,The Trial Examiner's rulingsmade at-the hearing1Matter of California Door Company,52 N. L.R.B 68. This decision contains athorough discussion of the contention here made by the Company.52 N. L. R. B., No. 84.535 536DECISIONS OF NATIONAL LABOR RIELATIONmB BOARDare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYColumbia River Packers Association, Inc., an Oregon corporationwith its principal office in Astoria, Oregon, is engaged in the busi-ness of canning, processing, and distributing fish and other sea food.The Company maintains 5 processing plants, 2 of which are locatedin Alaska.The remaining 3 plants consist of a cannery at Altoona,Washington, another cannery at Ellsworth, Washington, and a coldstorage plant at Astoria.In addition, the Company operates a ship-yard, a machine shop, a can factory, and 35 stations for receivingand handling fish.The Company's entire operations are administeredthrough its main office at Astoria, Oregon.Only the Company'sAstoria plant operations are herein involved.Approximately 90 per-cent of the products of the Astoria plant is shipped to points outsidethe State of Oregon.During the year 1942, the Company's salesamounted to approximately $6,000,000.The Company admits andwe find `that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local Union No. 87,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.Columbia River Fishermen's Protective Union, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION IN ANAPPROPRIATE BARGAINING UNITIn November or December 1942, the Operating Engineers requestedthe Company to accord it recognition as the exclusive bargainingrepresentative of all operating engineers and apprentices in ,the Com-pany's employ.The Company refused to recognize the OperatingEngineers on the ground that the unit sought by the Operating Engi-neers was inappropriate and for the further reason that the employeesinvolved were covered by the terms of an existing contract with the.CIO.In view of our decision in this case, it is unnecessary to con-sider the contention of the Company with respect to the contract. COLUMBIA RIVER PACKERS ASSOCIATION, INC.537The Operating Engineers in its petition seeks a unit consisting ofall operating engineers and apprentices at the Company's fish canneriesat Astoria, Oregon.At the hearing it developed that the unit whichthe Operating Engineers is seeking consists of all employees at thecold storage plant whose duties are to watch and maintain the re-frigeration machinery, control the temperatures, and keep the machin-ery in operation.The Company and the CIO contend that the em-ployees herein involved should not be set apart in a separate bargainingunit, but are a part of the industrial unit presently covered by a con-tract between the Company and the CIO. The Company's cold storageplant is in a separate building located about 1 mile from the can-nery.There are four employees in the cold storage plant who appearto fit the description of the type of employees which the OperatingEngineers contends should constitute a separate appropriate unit.One of these men is considered by the Company to be a qualified oper-ating engineer, capable of making repairs on the machinery and super-vising their operation.He has charge of the activities of the otheremployees herein involved while they are performing duties relating tothe care and operation in the refrigeration machinery.He has author-ity to hire, discipline, and discharge.Clearly, therefore, he would beexcluded from any unit which we might find appropriate, whether in-dustrial or craft in character.As to the remaining employees whomthe Operating Engineers contends should constitute a ,separate unit,the evidence, while in some respects inadequate, indicates that thegroup sought does,not constitute a craft.Moreover, the employeeswho, according to the Operating Engineers, constitute an appropriateunit, are not skilled craftsmen and there are other employees in thecold storage plant whose duties it would be difficult to distinguish fromtheirs.It also appears that there are other employees at the cannerywhose duties are similar to many of the duties of the employees hereininvolved.We find, upon the present record, that the unit here soughtis not appropriate for the purposes of collective bargaining.We accordingly find that no question has arisen concerning therepresentation of employees of the Company in an appropriate bar-gaining unit.The petition for investigation and certification of repre-sentatives will be dismissed.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesfiled by International Union of Operating Engineers, Local UnionNo. 87, affiliated with the AFL, be, and it hereby is, dismissed.CJIAIRMAN MILLis took no part in the consideration of the aboveDecision and Order.